As filed with the Securities and Exchange Registration No. 333-168047 Commission on April 15, 2011 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N -6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositor’s Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositor’s Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 29, 2011, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING VUL-DB A FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy •. Is issued by Security Life of Denver Insurance Company. •. Is returnable by you during the right to examine period if you are not satisfied. Premium Payments •. Are flexible, so the premium amount and frequency may vary. •. Are allocated to the Separate Account and the Guaranteed Interest Division, based on your instructions. •. Are subject to specified fees and charges. The Policy’s Account Value •. Is the sum of your values in the Separate Account, Guaranteed Interest Division and Loan Division. •. Has no guaranteed minimum value for amounts in the Separate Account. The value varies with the value of the Subaccounts you select. •. Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest Division. •. Is subject to specified fees and charges including possible surrender charges. Death Benefit Proceeds •. Are paid if your policy is in force when the insured person dies. •. Are calculated under your choice of options: > Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; > Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus the Account Value or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or > Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. •. Are equal to the Total Death Benefit minus any outstanding Loan Amount, any unpaid fees and charges and any accelerated benefit lien assessed under the terms of the Accelerated Benefit Rider. See Accelerated Benefit Rider, page 47, for further information about the effect of any accelerated benefit lien upon the Death Benefit Proceeds. •. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation •. We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy , page 81 , for further information about the amount of compensation we pay. Fund Managers Mutual funds managed by the following investment managers are available through the policy: • Artio Global Management, LLC • BAMCO, Inc. • BlackRock Advisors, LLC • BlackRock International Limited • BlackRock Investment Management, LLC • Brandes Investment Partners, L.P. • Capital Research and Management Company SM • Columbia Management Investment Advisors, LLC • Dimensional Fund Advisors LP • Directed Services LLC • DSM Capital Partners LLC • Fidelity Management & Research Company • Frontier Capital Management Company, LLC • ING Clarion Real Estate Securities LLC • ING Investment Management Co. • Invesco Advisers, Inc. • Iridian Asset Management LLC • J.P. Morgan Investment Management Inc. • M Financial Investment Advisers, Inc. • Marsico Capital Management, LLC • Massachusetts Financial Services Company • Neuberger Berman, LLC • Neuberger Berman Fixed Income LLC • Neuberger Berman Management LLC • OppenheimerFunds, Inc. • Pacific Investment Management Company LLC • Pioneer Investment Management, Inc. • T. Rowe Price Associates, Inc. • UBS Global Asset Management (Americas) Inc. This prospectus describes what you should know before purchasing the ING VUL-DB variable universal life insurance policy. Please read it carefully and keep it for future reference. If you received a summary prospectus for any of the mutual funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 29, 2011. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 53 The Policy’s Features and Benefits 3 Termination of Coverage 63 Factors You Should Consider Before Purchasing a TAX CONSIDERATIONS 65 Policy 6 Tax Status of the Company 66 Fees and Charges 8 Tax Status of the Policy 66 THE COMPANY, THE SEPARATE ACCOUNT Diversification and Investor Control Requirements 67 AND THE GUARANTEED INTEREST Tax Treatment of Policy Death Benefits 67 DIVISION 15 Distributions Other than Death Benefits 68 Security Life of Denver Insurance Company 15 Other Tax Matters 70 The Investment Options 16 ADDITIONAL INFORMATION 73 DETAILED INFORMATION ABOUT THE General Policy Provisions 73 POLICY 20 Distribution of the Policy 81 Underwriting 21 Legal Proceedings 84 Purchasing a Policy 21 Financial Statements 84 Fees and Charges 26 APPENDIX A A -1 Death Benefits 34 APPENDIX B B -1 Additional Insurance Benefits 41 APPENDIX C C -1 Account Value 51 MORE INFORMATION IS AVAILABLE Bacl Cover TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully. Term Page Term Page Account Value 51 Net Premium 3 Accumulation Unit 51 Net Surrender Value 5 Accumulation Unit Value 51 Policy Date 22 Base Death Benefit 4 Segment 35 Death Benefit Proceeds 41 Separate Account 16 Guaranteed Interest Division 20 Separate Account Value 51 Guaranteed Interest Division Value 20 Stated Death Benefit 4 Loan Amount 54 Subaccounts 16 Loan Division 53 Target Death Benefit 4 Loan Division Value 53 Total Death Benefit 4 Monthly Processing Date 28 Valuation Date 51 Net Account Value 7 Additionally, see Appendix C for a glossary of these and other important terms used throughout this prospectus. “Security Life,” “we,” “us,” “our” and the “company” refer to Security Life of Denver Insurance Company. “You” and “your” refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person’s lifetime. State Variations – State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to review a copy of the policy and riders for your particular state, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING VUL-DB 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policy’s Features and Benefits The Policy •. This prospectus describes our standard ING VUL-DB variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. •. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary •. If you apply and qualify, we may issue temporary insurance equal to the amount of Target Insurance Death Benefit for which you applied. •. The maximum amount of temporary insurance is $1,000,000.00, which includes other in- force coverage you have with us. See Temporary •. Temporary insurance may not be available in all states. Insurance, page 25. Premium Payments •. You choose when to pay and how much to pay. •. You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient See Premium premiums may cause your policy to lapse without value. Payments, page 22. . You cannot pay additional premiums after age 121. •. We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. •. We deduct a premium expense charge from each premium payment and credit the remaining premium (the “Net Premium”) to the Separate Account or the Guaranteed Interest Division according to your instructions. Investment Options •. You may allocate your Net Premiums to the Subaccounts of Security Life Separate Account L1 (the “Separate Account”) and to our Guaranteed Interest Division. See The Investment •. The Separate Account is one of our separate accounts and consists of Subaccounts that invest Options , page 16. in corresponding mutual funds. When you allocate premiums to a Subaccount, we invest any Net Premiums in shares of the corresponding mutual fund. •. Your Separate Account Value will vary with the investment performance of the mutual funds in which the Subaccounts invest and the charges we deduct from your Separate Account Value. •. The Guaranteed Interest Division is part of our general account. •. We credit interest of at least 2.00% per year on amounts allocated to the Guaranteed Interest Division, and we may, in our sole discretion, credit interest in excess of this amount. Right to Examine •. During the right to examine period you have the right to examine your policy and return it for Period a refund if you are not satisfied for any reason. •. The right to examine period is generally ten days from your receipt of the policy, although See Right to Examine certain states may allow more than ten days. The length of the right to examine period that Period, page 25. applies in your state will be stated in your policy. •. Generally, there are two types of right to examine refunds: > Some states require a return of all premium we have received; and > Other states require that we return your Account Value plus a refund of all fees and charges deducted. •. The right to examine refund that applies in your state will be shown in your policy. . See Allocation of Net Premium, page 24, for details about how Net Premium will be allocated during the right to examine period. ING VUL-DB 3 Death Benefits •. The Stated Death Benefit is the sum of the insurance coverage Segments under your policy and is shown in your Schedule. The Stated Death Benefit changes when there is an increase, See Death Benefits , decrease or a transaction that causes your policy to change. page 34. •. The Target Death Benefit is an amount of death benefit coverage scheduled by you at issue and is subject to our approval. It may vary by year. If you do not have the Adjustable Term Insurance Rider, the Target Death Benefit in all years is the same as the Stated Death Benefit. •. The Base Death Benefit is the death benefit of your policy and does not include additional death benefits provided by riders attached to your policy, if any. We calculate the Base Death Benefit according to one of the following three death benefit options available under your policy: > Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; > Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus your Account Value or your Account multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or > Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. •. The Total Death Benefit is equal to the Base Death Benefit, plus the death benefit from your Adjustable Term Insurance Rider, if any. • Death Benefit Proceeds are paid if your policy is in force when the insured person dies. •. The Death Benefit Proceeds are equal to your Total Death Benefit minus any outstanding Loan Amount, any outstanding fees and charges incurred before the insured person’s death and any outstanding accelerated benefit lien including accrued lien interest. •. Until age 121, the amount of the Death Benefit Proceeds will depend on which death benefit option is in effect when the insured person dies. •. After age 121, your policy may continue pursuant to the continuation of coverage provision. For details about the changes that are made to your policy at age 121, see Continuation of Coverage, page 36. •. The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits •. Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional > Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , > Rider benefits that automatically come with your policy. page 41. •. In many cases, we deduct an additional monthly charge for these benefits. •. Not all riders may be available under your policy or in your state, but the available riders may include: > The Accelerated Benefit Rider; > The Additional Insured Rider; > The Adjustable Term Insurance Rider; > The Guaranteed Death Benefit Rider; > The Overloan Lapse Protection Rider; > The Waiver of Cost of Insurance Rider; and > The Waiver of Specified Premium Rider. Transfers •. You currently may make an unlimited number of transfers between the Subaccounts and to the Guaranteed Interest Division. Transfers are, however, subject to limits, conditions and See Transfers, page 55. restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 58. . There are certain restrictions on transfers from the Guaranteed Interest Division. •. We do not charge for transfers. ING VUL-DB 4 Asset Allocation •. Dollar cost averaging is a systematic program of transferring Account Value to selected Programs Subaccounts of the Separate Account. It is intended to help reduce the risk of investing too much when the price of a fund’s shares is high. It also helps to reduce the risk of investing too little when the price of a fund’s shares is low. See Dollar Cost •. Automatic rebalancing is a systematic program through which your Separate Account and Averaging, page 56. Guaranteed Interest Division values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic •. There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 57. •. Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans •. After the first policy month, you may take loans against your policy’s Net Surrender Value. •. Unless otherwise required by state law, a loan must be at least $500.00 and is generally See Loans, page 53. limited to your Net Surrender Value less the estimated periodic fees and charges for the next three months. •. When you take a loan we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. •. We credit amounts held in the Loan Division with interest at an annual rate no less than 2.00%. •. We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate guaranteed not to exceed 2.75% in policy years one through ten and at an annual rate of 2.15% in all years thereafter. •. Loans reduce your policy’s Death Benefit Proceeds and may cause your policy to lapse. •. Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policy’s Net Surrender Value. Partial •. After the first policy year, you may take up to 12 partial withdrawals each policy year. Withdrawals In certain circumstances you may take partial withdrawals during the first policy year. •. A partial withdrawal must be at least $500.00 and may not exceed the amount which leaves your Net Surrender Value less than $500.00. See Partial •. We charge a fee of $10.00 for each partial withdrawal. Withdrawals, •. Partial withdrawals will reduce your Account Value and could cause your policy to lapse. page 61. •. Partial withdrawals may reduce the amount of Stated Death Benefit (and consequently the Target Death Benefit) under your policy and may result in a surrender charge. •. Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders •. You may surrender your policy for its Net Surrender Value at any time after the right to examine period while the insured person is alive. See Surrender, •. Your Net Surrender Value is your Surrender Value minus any outstanding Loan Amount. page 63. •. Your Surrender Value is your Account Value minus any applicable surrender charges.
